Case 9:21-mj-08022-WM Document 1 Entered on FLSD Docket 01/25/2021 Page 1 of 5
Case 9:21-mj-08022-WM Document 1 Entered on FLSD Docket 01/25/2021 Page 2 of 5




                                                                      SP

                                                                Jan 25, 2021

                                                                        West Palm Beach
Case 9:21-mj-08022-WM Document 1 Entered on FLSD Docket 01/25/2021 Page 3 of 5
Case 9:21-mj-08022-WM Document 1 Entered on FLSD Docket 01/25/2021 Page 4 of 5
Case 9:21-mj-08022-WM Document 1 Entered on FLSD Docket 01/25/2021 Page 5 of 5




                                              25th
